DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-24 in the reply filed on 10/28/2021 is acknowledged.
Claim 25 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/28/2021.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “labyrinth” (Claim 18) must be shown or the feature canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to Claim 1, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claim 1 recites the broad recitation “an energy storage system”, and the claim also recites “[an energy storage system] in particular for use in a vehicle” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For the purposes of examination, a reference teaching the broader limitation will be considered to meet the claim. Claims 2-24
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to Claim 2, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claim 2 recites the broad recitation “the opening of the housing can be or is hermetically closed by means of cover device”, and the claim also recites “[the opening of the housing can be or is hermetically closed by means of cover device,] in particular with the aid of the barrier layer” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For the purposes of examination, a reference teaching the broader limitation will be considered to meet the claim.
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to Claim 5, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claim 5 recites the broad recitation “the barrier layer is connected materially to in particular being vapor-deposited” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For the purposes of examination, a reference teaching the broader limitation will be considered to meet the claim.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to Claim 6, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claim 6 recites the broad recitation “the barrier layer is formed from a film and connected…to the inner surfaces of the housing”, and the claim also recites “[the barrier layer is formed from a film and connected,] in particular
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to Claim 7, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claim 7 recites the broad recitation “the cover device is designed in such a way that is can be connected materially to the housing”, and the claim also recites “[the cover device is designed in such a way that is can be connected materially to the housing,] preferably by welding” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For the purposes of examination, a reference teaching the broader limitation will be considered to meet the claim.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to Claim 9, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claim 9 recites the broad recitation “the connecting region extends  more specifically in such a way that the housing is connected… to the cover device via the connecting region” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For the purposes of examination, a reference teaching the broader limitation will be considered to meet the claim.
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to Claim 10, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claim 10 recites the broad recitation “a wall of the housing which receives outer lateral surfaces of the cover device”, and the claim also recites “[a wall of the housing which receives outer lateral surfaces of the cover device], more specifically 
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to Claim 14, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claim 14 recites the broad recitation “cooling device has a metal cooling plate”, and the claim also recites “wherein the cooling device is preferably manufactured…from aluminum and/or from an aluminum alloy” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For the purposes of examination, a reference teaching the broader limitation will be considered to meet the claim.
Claims 17 and 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to Claim 17, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claim 17 recites the broad recitation “the multiplicity of current collecting elements is designed to be connectable to the at least one busbar”, and the claim also preferably permanently connectable” which is the narrower statement of the range/limitation. Additionally, Claim 17 recites the broad recitation “the multiplicity of current collecting elements is designed to be connectable to the at least one busbar”, and the claim also recites “[the multiplicity of current collecting elements is designed to be connectable to the at least one busbar]...and particularly preferably connectable by means of a welded joint” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For the purposes of examination, a reference teaching the broader limitation will be considered to meet the claim.  Claims 18-21 are also rejected due to their dependency on Claim 17.
Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to Claim 19, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claim 19 recites the broad recitation “the gas collecting channel is arranged in at least an upper region of the interior space of the housing”, and the claim also recites “[the gas collecting channel is arranged in at least an upper region of the interior space of the housing]… preferably in an upper and in a lateral region of the housing” which is the narrower statement of the range/limitation. Additionally, Claim 19 recites the broad in particular the gas collecting channel is integrated into the housing” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For the purposes of examination, a reference teaching the broader limitation will be considered to meet the claim.
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to Claim 20, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claim 20 recites the broad recitation “a membrane is provided as a gas collecting channel boundary”, and the claim also recites “[the membrane]… preferably being integrated into the housing” which is the narrower statement of the range/limitation. Additionally, Claim 20 recites the broad recitation “a membrane is provided as a gas collecting channel boundary”, and the claim also recites “wherein the membrane is preferably designed as a bursting membrane” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a 
Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to Claim 21, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claim 21 recites the broad recitation “the gas collecting channel is formed from non-flammable material”, and the claim also recites “in particular regions of the housing which form the gas colleting channel being formed from non-flammable material” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For the purposes of examination, a reference teaching the broader limitation will be considered to meet the claim.
Claims 23 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to Claim 23, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present Claim 23 recites the broad recitation “the busbar…is connected to the cell support by means of staking”, and the claim also recites “[the busbar…is connected to the cell support by means of staking,] in particular hot staking” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For the purposes of examination, a reference teaching the broader limitation will be considered to meet the claim. Claim 24 is also rejected due to its dependency on Claim 23.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-10, 12, 15-17, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wöhrle et al. (US 20140363712A1).
Regarding Claim 1, Wöhrle discloses an energy storage system (module, 10), in particular for use in a vehicle, wherein the energy storage system (module, 10) has the following: - a multiplicity of lithium-ion cells (galvanic element, 1), each having a positive pole and a negative pole (terminals, 5, 6) (Figures 10 and 11a, [0110-0111]). Wöhrle 
Regarding Claim 2, Wöhrle discloses all of the limitations of Claim 1 as set forth above. Wöhrle further discloses that the opening of the housing (12) can be hermetically closed by means of the cover device (housing cover, 13) (Figures 12a and 15, [0132]).
Regarding Claim 4, Wöhrle discloses all of the limitations of Claim 1 as set forth above. Wöhrle further discloses that the cover device (housing cover, 13) is formed from a metallic material [0015].
Regarding Claim 5, Wöhrle discloses all of the limitations of Claim 1 as set forth above. Wöhrle further discloses that the barrier layer (superhydrophobic layer, 14) is connected materially, at least in some region or regions, to the inner surfaces of the housing (12) [0036, 0113]. 
Regarding Claim 6, Wöhrle discloses all of the limitations of Claim 1 as set forth above. Wöhrle further discloses that the barrier layer (superhydrophobic layer, 14) is formed at 
Regarding Claim 7, Wöhrle discloses all of the limitations of Claim 1 as set forth above. Wöhrle further discloses that the cover device (housing cover, 13) is designed in such a way that it can be connected materially to the housing (12), by welding (Figure 12a, [0090, 0113]).
Regarding Claim 8, Wöhrle discloses all of the limitations of Claim 1 as set forth above. Wöhrle further discloses that the housing (12) has a connecting region (region with connecting elements, Z), which is designed to connect the housing (12) to the cover device (housing cover, 13) (Figure 15, [0132]).
Regarding Claim 9, Wöhrle discloses all of the limitations of Claim 8 as set forth above. Wöhrle further discloses that the connecting region (region with connecting elements, Z) extends perpendicularly outward away from the housing (12), more specifically in such a way that the housing (12) is connected or can be connected to the cover device (housing cover, 13) via the connecting region (region with connecting elements, Z) (see annotated Figure 15 below, [0132]).

    PNG
    media_image1.png
    706
    933
    media_image1.png
    Greyscale

Annotated Figure 15 (Wöhrle et al. US 20140363712A1)
Regarding Claim 10, Wöhrle discloses all of the limitations of Claim 8 as set forth above. Wöhrle further discloses that the connecting region (region with connecting elements, Z) corresponds to an extension of a wall of the housing (12) which receives outer lateral surfaces of the cover device (housing cover, 13), more specifically in such a way that the housing (12) is connected or can be connected to the outer lateral surfaces of the cover device (housing cover, 13) via the connecting region (region with connecting elements, Z) (Figure 15, [0132]).
Regarding Claim 12, Wöhrle discloses all of the limitations of Claim 1 as set forth above. Wöhrle further discloses that the energy storage system (module, 10) furthermore has a heat conducting element (terminals, 15, 16, which are electrical interfaces (i.e. metal)), which is arranged on a surface of the cover device (housing cover, 13) in the direction of the interior space of the housing (12) (Figure 12a, [0128]).
Regarding Claim 15, Wöhrle discloses all of the limitations of Claim 1 as set forth above. Wöhrle further discloses that the energy storage system (module, 10) has a multiplicity of current collecting elements (terminals, 15, 16), wherein one current collecting element (terminals, 15, 16) is connected or can be connected to each pole (collectors, 5, 6) of the multiplicity of lithium-ion cells (galvanic element, 1) (Figures 11a and 11b, [0127]).
Regarding Claim 16, Wöhrle discloses all of the limitations of Claim 1 as set forth above. Wöhrle further discloses that the energy storage system (module, 10) has at least one busbar (interconnector, 18) consisting of a multiplicity of busbar elements (connections to individual poles) (Figures 11a, 11b, [0127-0128]).
Regarding Claim 17, Wöhrle discloses all of the limitations of Claim 15 as set forth above. Wöhrle further discloses that the multiplicity of current collecting elements (terminals, 15, 16) is designed to be connectable to one of at least one busbar 
Regarding Claim 22, Wöhrle discloses all of the limitations of Claim 1 as set forth above. Wöhrle further discloses that the energy storage system (module, 10) furthermore has a cell support (separating walls, 19) made of plastic, which is designed to receive the multiplicity of lithium-ion cells (galvanic elements, 1) and to position them within the housing (12) (Figure 14, [0042]).
Claims 1, 3, 6, 11 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fuhr et al. (US 20120125447A1).
Regarding Claim 1, Fuhr discloses an energy storage system (battery module, 22), in particular for use in a vehicle, wherein the energy storage system (battery module, 22) has the following: - a multiplicity of lithium-ion cells (cell element, 824), each having a positive pole and a negative pole (Figure 15, [0031, 0085, 0087]). Fuhr further discloses a housing (826) with an interior space for receiving the lithium-ion cells (cell elements, 824), wherein the housing (826) is formed from plastic, at least in some region or regions, and has an opening (Figure 15, [0044, 0088]). Fuhr further discloses that a barrier layer (838) is provided, at least in some region or regions, between the interior space of the housing (826) and the inner surfaces of the housing (826) which delimit the interior space; and - a cover device (manifold, 860), wherein the cover device (manifold, 860) is connected to the housing (826) in such a way that the opening of the housing (826) is closed, and wherein the cover device (manifold, 860) forms, at least in some region or regions, an outer surface of the housing which is closed in this way (Figure 15, [0088-0089]).
Regarding Claim 3
Regarding Claim 6, Fuhr discloses all of the limitations of Claim 1 as set forth above. Fuhr further discloses that the barrier layer (838) is formed at least in some region or regions from a film, which is connected to the inner surfaces of the housing (826) (Figure 15, [0052]).
Regarding Claim 11, Fuhr discloses all of the limitations of Claim 1 as set forth above. Fuhr further discloses that the energy storage system (module, 10) furthermore has an electronics support [0037].
Regarding Claim 13, Fuhr discloses all of the limitations of Claim 1 as set forth above. Fuhr further discloses that cover device (manifold, 860) is designed as a cooling device for regulating the temperature of the energy storage system (module, 10) (Figure 15, [0095]).
Regarding Claim 14, Fuhr discloses all of the limitations of Claim 3 as set forth above. Fuhr further discloses that the cooling device has a metal cooling plate (partitions, 828) (Figure 15, [0088-0089]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18 and19 are rejected under 35 U.S.C. 103 as being unpatentable over Wöhrle et al. (US 20140363712A1) as applied to Claim 17 above, and further in view of Lehmann et al. (DE 102014102053A1).
In Regards to Claim 18 (Dependent Upon Claim 17):
Wöhrle discloses the energy storage system (module, 10) of Claim 17 as set forth above. Wöhrle further discloses that the multiplicity of current collecting elements (terminals, 15, 16) and the busbar (interconnector, 18) are connected to one another (Figure 11a, [0127]). Wöhrle further discloses that the lithium-ion cells (galvanic element, 1) comprises a safety valve (7) (Figure 1, [0111]).

Lehmann discloses an energy storage system (accumulator arrangement, 1) having a busbar (bus bar arrangement, 24, and cell adapter part, 14) and a multiplicity of current collecting elements (pole fastening areas, 25) (Figure 5, [0033, 0035]). Lehmann further discloses that the busbar (bus bar arrangement, 24, and cell adapter part, 14) and the multiplicity of current collecting elements (pole fastening areas, 25) form a labyrinth over the gas outlet opening of the individual cells (5) (Figures 3 and 6, [0016, 0033, 0035]). Lehmann further teaches that the labyrinth is used to direct gases produced from the cells (5) to the gas collecting channel (defined by upper cover element, 21), which are then released from the energy storage system (accumulator arrangement, 1) via the central gas outlet point (22) [0004, 0033].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to arrange the busbar (interconnector, 18) and multiplicity of current collecting elements (terminals, 15, 16) as disclosed by Wöhrle, in such a way that the busbar (interconnector, 18) and multiplicity of current collecting elements (terminals, 15, 16) would form a labyrinth to collect and transport the gases produced by the lithium-ion cells (galvanic element, 1) (wherein the gases are released into the labyrinth via safety valve (7)), to a gas collecting channel, as taught by Lehmann, which would serve to reduce potential hazards associated with increased pressure and temperature within the energy storage system. By doing so, the limitation of Claim 18 requiring that the multiplicity of current collecting elements and the at least one busbar form a labyrinth, which is designed to carry a gas formed during operation in the multiplicity of lithium-ion cells into a gas collecting channel, is met.
In Regards to Claim 19 (Dependent Upon Claim 18):
Wöhrle as modified by Lehmann discloses the energy storage system (module, 10) of Claim 18 as set forth above. Wöhrle further discloses that the multiplicity of current collecting elements (terminals, 15, 16) and the busbar (interconnector, 18) are positioned in an upper region of the housing (12) (see Figures 11a and 12a).
Therefore, the modified arrangement of the busbar (interconnector, 18) and multiplicity of current collecting elements (terminals, 15, 16) form a labyrinth to collect and transport the gases produced by the lithium-ion cells (galvanic element, 1) to a gas collecting channel, as detailed above, would result in the gas collecting channel being located in an upper region of the housing (12). As such, the limitation of Claim 19 requiring that the gas collecting channel is arranged at least in an upper region of the interior space of the housing, preferably in an upper and in a lateral region of the housing, wherein, in particular, the gas collecting channel is integrated into the housing, is met.
Claims 20 and 21 is rejected under 35 U.S.C. 103 as being unpatentable over Wöhrle et al. (US 20140363712A1) as modified by Lehmann et al. (DE 102014102053A1) as applied to Claim 18 above, and further in view of Heim et al. (US 20130032219A1).
In Regards to Claim 20 (Dependent Upon Claim 18):
Wöhrle as modified by Lehmann discloses the energy storage system (module, 10) of Claim 18 as set forth above. As detailed above, Wöhrle as modified by Lehmann discloses a gas collecting channel.
Wöhrle and Lehmann are silent to a membrane is provided as a gas collecting channel boundary on the housing.
Heim discloses an energy storage system (electrochemical device, 100) including a closed housing (102) and a plurality of electrochemical cells (106) are arranged therein. The energy storage system (electrochemical device, 100) has  a pressure compensation device (112), wherein the pressure compensation device (112) comprises a gas collecting channel 
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to further modify the energy storage system disclosed by Wöhrle as modified by Lehmann, by including on the gas collecting channel boundary, a bursting membrane, as taught by Heim, in order to provide additional safety in the case of dangerously increased pressure buildup within the energy storage system. By doing so, the limitation of Claim 20 requiring a membrane is provided as a gas collecting channel boundary on the housing, and wherein the membrane is designed as a bursting membrane, is met. 
In Regards to Claim 21 (Dependent Upon Claim 18):
Wöhrle as modified by Lehmann discloses the energy storage system (module, 10) of Claim 18 as set forth above. Wöhrle further discloses that the multiplicity of current collecting elements (terminals, 15, 16) are in electrical connection with the poles (collectors, 5, 6) of each of the multiplicity of lithium-ion cells (galvanic element, 1) via the busbar (interconnector, 18) (Figure 11a, [0127-0128]). Wöhrle further discloses that the poles (collectors, 5, 6) are made of the same material as the outgoing conductor foils (31, 32) which are made of metal (Figure 9, [0115-0116]). 
Wöhrle is silent in explicitly disclosing a gas collecting channel, while Lehmann is deficient in disclosing a gas collecting channel which is formed from non-flammable material.
Heim discloses an energy storage system (electrochemical device, 100) comprising a pressure compensation device (112) which has a protective degassing element (164) extending along the center axis of the pressure compensation device (112) (Figures 1 and 2, [0058-0059, 
As such, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the material of the gas collecting channel of Wöhrle as modified by Lehmann, a metallic material, as disclosed by Heim, as it is known in the art as a common material selected for the formation of gas pathways. One of ordinary skill in the art would understand that typically, gases produced and released from batteries during operation is elevated in temperature, and thus, the release of gas through a gas collecting channel would result in elevation of the temperature of the surfaces of the gas collecting channel. Therefore, the skilled artisan would be motivated to select a non-flammable material (such as a metal) for the gas collecting channel, with reasonable expectation in success in mitigating potential damage or safety (fire) hazards associated with the release of hot, pressurized gases. By doing so, the limitation of Claim 21 requiring the gas collecting channel is formed from non-flammable material, is met.
Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Wöhrle et al. (US 20140363712A1) as applied to Claim 22 above, and further in view of Bechtold et al. (US 20060127759).
In Regards to Claim 23 (Dependent Upon Claim 22):
Wöhrle discloses the energy storage system (module, 10) of Claim 22 as set forth above. Wöhrle discloses that the busbar (interconnector, 18) is connected to the poles (collectors, 5, 6), which are housed within the cell support (separating walls, 19) (Figures 11a and 15, [0127-0128, 0131]).
Wöhrle is deficient in disclosing that the busbar is connected to the cell support by staking.
Bechtold discloses an energy storage module (rechargeable battery, 1) which comprises a busbar (cell connector, 7) which serves to provide an electrical connection between two adjacent cells (Figure 2, [0026 and 0030]). Bechtold further discloses that the busbar (cell connector, 7) is passed through a cell support (intermediate wall, 9) which possesses an aperture wherein the busbar (cell connector, 7) is held (Figure 2, [0030]). Bechtold further discloses that the busbar (cell connectors, 7) can be connected (to a cell support, terminal, etc.) by a known detachable or rigid processes, and Bechtold further lists non-limiting examples of such connecting means such as screws, welds, pressing, etc. [0032]. 
The examiner notes that the claim recites a product, but also includes a limitation directed to a particular method for obtaining the structure of the claimed product. Specifically, 
As such, it would be obvious to one of ordinary skill in the art to modify the energy storage system of Wöhrle, by attaching the busbar (cell connector, 7) to the cell support (intermediate wall, 9) via a known process such as welding, screwing, etc., as is it known in the art as an alternative to securing a busbar to a battery assembly. Therefore, by modifying the energy storage system of Wöhrle with the teaching of Bechtold, the final product (energy storage system) is the same as the final product in the product-by process claim (Claim 23), and all of the limitations of Claim 23 are met. 
In Regards to Claim 24 (Dependent Upon Claim 23):
Wöhrle as modified by Bechtold discloses the energy storage system (module, 10) of Claim 23 as set forth above. Wöhrle further discloses a cell support (separating walls, 19) made of plastic [0042], wherein the cell support (separating walls, 19) is also covered in a superhydrophobic layer (14) and teaches that the superhydrophobic layer (14) serves to protect cells from one another in the case of a malfunction (i.e. leak, breakage, etc.) of a singular cell [0036, 0042]. As such, when the energy storage system (module, 10) of Wöhrle is modified by Bechtold to have the busbar (interconnector, 18) attached to the cell support (separating walls, 19), the superhydrophobic layer acts as a sealing element between the busbar (interconnector, 18) and the cell support (separating walls, 19).
Therefore, the limitation of Claim 24 requiring that a sealing element is provided between the cell support and the busbar, is met.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E FREEMAN whose telephone number is (571)272-1498. The examiner can normally be reached Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.E.F./Examiner, Art Unit 1724                                                                                                                                                                                                        
/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759